DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Office Action is in response to Applicant’s Response to Restriction Requirement (“Restriction Response”) filed on February 4, 2021. Claims 1-20 are currently pending. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election was made without traverse in the reply filed on February 4, 2021. Remaining Claims 1-7 are substantively addressed below.

Drawings
The drawings are objected to because of the following informalities:
FIG. 7 is described in the specification as being “a cross-section view of a portion of the duct depicted in FIG. 2.” However, FIG. 2 does not show the plane where the sectional view of FIG. 7 is being taken from. See MPEP 608.02(V)(h)(3).
FIG. 9 is described in the specification as being “a cross-sectional view illustrating an example of first and second bondlines of adhesive…depicted in FIG. 8.” However, FIG. 8 does not show the plane where sectional view of FIG. 9 is being taken from. See MPEP 608.02(V)(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-4, Claim 1 at lines 5-6, Claim 2 at line 1, Claim 3 at line 1, and Claim 4 at line 1 each recite the limitation "the skin.” There is insufficient antecedent basis for this limitation in the respective claims. It is noted that Claim 1, line 4 recites “an aerodynamic skin” and it is unclear whether the subsequent recitations of “the skin” are in reference to the aerodynamic skin, or another skin 
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 7,255,528 to Stretton (hereinafter “Stretton”).
Regarding Claim 1, Stretton discloses a duct for a ducted-rotor aircraft (a turbine engine 10 includes a fan section 14 with a fan duct 24; see e.g., col. 3, lines 50-66 and FIG. 1; it is noted that the recitation of “for a ducted-rotor aircraft” in the preamble has been interpreted as intended use or purpose since the body of the claim fully sets forth all claimed structural elements), the duct comprising:

a structural member that defines a bonding surface (fan casing 26 includes a fan blade containment assembly 38, and the fan blade containment assembly 38 includes a metal casing 40 with an inner surface 40a; see e.g., col. 3, line 66 to col. 4, line 3, col. 5, lines 4-13; and FIG. 3); and
an aerodynamic skin that is adhesively bonded to the bonding surface (a perforated skin 74 of acoustic liner panels 72A, 72B, 72C is secured to the metal casing 40 by adhesive bonding; see e.g., col. 5, lines 4-13 and FIGS. 2-3),
wherein the tips of the plurality of blades are spaced from a corresponding portion of the skin by a tip gap (the tips 37 of the blades 34 are spaced from the perforated skin 74 of the acoustic liner panels 72A, 72B, 72C; see e.g., col. 5, lines 28-31 and FIGS. 1 and 2).
Regarding Claim 2, Stretton discloses wherein the skin comprises a leading-edge portion disposed at an inlet of the duct and an inner portion disposed along an interior of the duct (the perforated skin 74 of the acoustic panel 72A includes a leading-edge portion disposed at an inlet of the fan duct 24 and forward of the fan blades 34, and the perforated skin 74 of the acoustic panel 72C includes an inner portion disposed at an interior of the fan duct 24 and aft of the fan blades 34; see e.g., col. 5, lines 4-13 and FIGS. 2 and 3).
Regarding Claim 3, Stretton discloses wherein a first end of the inner portion of the skin and a first end of the leading-edge portion of the skin are adhesively bonded to the bonding surface (the leading-edge portion of the acoustic liner panel 72A and the inner portion of the acoustic liner panel 72C are mounted to the metal casing 40 by adhesive bonding; see e.g., col. 5, lines 14-38 and FIGS. 2 and 3; it is noted that the phrase “bonded to the bonding surface” can be broadly interpreted to include bonding resulting from direct or indirect contact with an adhesive).
Regarding Claim 4, Stretton discloses wherein the first end of the inner portion of the skin is bonded to the bonding surface with a first bondline of adhesive (the inner portion of the acoustic liner panel 72C is adhesively bonded to the metal casing 40 via a first bond line; see e.g., col. 5, lines 14-38 and FIGS. 1-3), and wherein the first end of the leading-edge portion of the skin is bonded to the first end of the inner portion of the skin with a second bondline of adhesive (the leading-edge portion of the acoustic liner panel 72A is adhesively bonded to the metal casing 40 via a second bond line; see e.g., col. 5, lines 14-38 and FIGS. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stretton as applied to Claim 4 above, and further in view of U.S. Application Publication No. 2011/0232833 to Collins et al. (hereinafter “Collins”).
Regarding Claim 5, Stretton discloses the inner portion of the acoustic liner panel 72C being adhesively bonded to the metal casing 40 via a first bond line (see e.g., col. 5, lines 14-38 and FIGS. 1-3). However, Stretton does not explicitly describe or show the first bond line bonding the acoustic liner panel 72C to the metal casing 40 as having variable thickness.
In the same field of endeavor, Collins discloses a method of securing a liner with fan blade track panels 71 onto a metal casing 40 (see e.g., Collins at para. 0018). In particular, the fan blade track panels 71 are secured to a cassette 120, and the cassette 120 is in turn secured to the casing 40 (see e.g., Collins at paras. 0018-0019). Pads 42 are arranged to support the cassette 120 on the casing 40 (see e.g., Collins at para. 0023). The pads 42 are impregnated with an adhesive and is resilient prior to curing such that a thickness of the pads 42 sufficiently fills the space between the cassette 120 and the casing 40 due to variations in gap sizes and tolerance (see e.g., Collins at para. 0003 and 0024-0026). If the cassette 120 needs to be replaced, the pads 42 can be un-bonded by applying a releasing agent so that the pads 42 can be removed from the casing 40 without any trace (see e.g., Collins at para. 0029). 
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the acoustic liner panel 72C to include a cassette for attachment onto the casing 40 with adhesive pads, in light of the teachings of Collins, for the benefit of providing improved support of the acoustic liner panel 72C on the casing 40, improved quality control, and engine build uniformity. The modification also enables the adhesive pads to be removed from the casing 40 without a trace for the benefit of improved removal and replacement of the acoustic liner panel 72C.
Regarding Claim 6, Stretton discloses the leading-edge portion of the acoustic liner panel 72A being adhesively bonded to the metal casing 40 via a second bond line; see e.g., col. 5, lines 14-38 and FIGS. 1-3). However, Stretton does not explicitly describe or show the second bond line bonding the acoustic liner panel 72A to the metal casing 40 as having variable thickness.
In the same field of endeavor, Collins discloses a method of securing a liner with fan blade track panels 71 onto a metal casing 40 (see e.g., Collins at para. 0018). In particular, the fan blade track panels 71 are secured to a cassette 120, and the cassette 120 is in turn secured to the casing 40 (see e.g., Collins at paras. 0018-0019). Pads 42 are arranged to support the cassette 120 on the casing 40 (see e.g., Collins at para. 0023). The pads 42 are impregnated with an adhesive and is resilient prior to curing such that a thickness of the pads 42 sufficiently fills the space between the cassette 120 and the casing 40 due to variations in gap sizes and tolerance (see e.g., Collins at para. 0003 and 0024-0026). If the cassette 120 needs to be replaced, the pads 42 can be un-bonded by applying a releasing agent so that the pads 42 can be removed from the casing 40 without any trace (see e.g., Collins at para. 0029). 
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the acoustic liner panel 72A to include a cassette for attachment onto the casing 40 with adhesive pads, in light of the teachings of Collins, for the benefit of providing improved support of the acoustic liner panel 72A on the casing 40, improved quality control, and engine build uniformity. The modification also enables the adhesive pads to be removed from the casing 40 without a trace for the benefit of improved removal and replacement of the acoustic liner panel 72A.
Regarding Claim 7, Stretton discloses the inner portion of the acoustic liner panel 72C being adhesively bonded to the metal casing 40 via a first bond line, and the leading-edge portion of the acoustic liner panel 72A being adhesively bonded to the metal casing 40 via a second bond line (see e.g., col. 5, lines 14-38 and FIGS. 1-3). However, Stretton does not explicitly describe or show the first and second bond lines bonding the acoustic liner panels 72A, 72C to the metal casing 40 as having variable thickness.
In the same field of endeavor, Collins discloses a method of securing a liner with fan blade track panels 71 onto a metal casing 40 (see e.g., Collins at para. 0018). In particular, the fan blade track panels 71 are secured to a cassette 120, and the cassette 120 is in turn secured to the casing 40 (see e.g., 
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the acoustic liner panels 72A, 72C to each include a cassette for attachment onto the casing 40 with adhesive pads, in light of the teachings of Collins, for the benefit of providing improved support of the acoustic liner panels 72A, 72C on the casing, improved quality control, and engine build uniformity. The modification also enables the adhesive pads to be removed from the casing 40 without a trace for the benefit of improved removal and replacement of the acoustic liner panels 72A, 72C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Application Publication No. 2012/0043009 to Niermann et al. discloses determining an amount of adhesive to apply on the basis of a joint gap dimension (see e.g., para. 0018). 
U.S. Application Publication No. 2012/0211144 o Litzenberger et al. discloses the use of a liquid shim to fill gaps and for tolerance compensation between composite components to be joined (see e.g., para. 0005).
U.S. Application Publication No. 2020/0164962 to Rowe et al. discloses a shroud including a layer of sound dampening adhesive (see e.g., para. 0009).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642 

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642